Citation Nr: 1722658	
Decision Date: 06/19/17    Archive Date: 06/29/17

DOCKET NO.  17-16 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Educational Center in Muskogee, Oklahoma


THE ISSUE

Entitlement to receive Dependents' Educational Assistance (DEA) benefits under 38 U.S.C. Chapter 35 prior to August 12, 2015.


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from October 1980 to October 1984.  The appellant is the Veteran's wife.  This appeal is before the Board of Veterans' Appeals (Board) from an October 2016 decision of the Department of Veterans Affairs (VA).
There are multiple appeals currently before the Board that arose at different times.  As such, the appeals have different docket dates.  For efficiency, the Board will adjudicate all appeals over which it has jurisdiction.  See Ramsey v. Nicholson, 20 Vet. App. 16, 34 (2006) (holding that 38 U.S.C. § 7107 is not an exclusive set of rules by which the Board must consider and decide cases, but rather was intended "to set broad guidelines for the general order of processing appeals at the Board to ensure fairness, efficiency, and timeliness in consideration and decision of appeals").  The issue of entitlement to receive DEA benefits under 38 U.S.C. Chapter 35 prior to August 12, 2015, is addressed in instant decision.  The issues of service connection for bursitis, service connection for spinal degenerative disc disease (DDD) (also claimed as osteoarthritis), and entitlement to a compensable rating for right eye injury residuals, will be addressed in a separate decision.


FINDINGS OF FACT

1.  In a rating decision issued to the Veteran on December 20, 2013, he was awarded service-connected permanent and total disability and notified that eligibility for DEA had been established from the September 29, 2005, effective date of the award.

2.  The appellant first applied for DEA benefits under 38 U.S.C. Chapter 35 electronically on August 12, 2016.  


CONCLUSION OF LAW

The criteria for receipt of DEA benefits under 38 U.S.C. Chapter 35 prior to August 12, 2015, have not been met.  38 U.S.C.A. §§ Chapter 35, 5113 (West 2014); 38 C.F.R. §§ 21.1029(b), 21.4131 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

For the purposes of the payment of basic educational assistance under 38 U.S.C. chapter 35, an eligible person includes the spouse of a Veteran who has a total disability permanent in nature resulting from a service-connected disability. 38 C.F.R. § 21.3021(a)(3)(i).

The commencing date of an award of DEA benefits under 38 U.S.C. Chapter 35 is generally no earlier than one year before the date that the application for such benefits is filed with VA.  See 38 C.F.R. §§ 21.1029(b), 21.4131(d).  However, an eligible person's application for such benefits will be considered as having been filed on his or her eligibility date if certain requirements are met, including (1) the eligibility date is more than one year before the date of the initial rating decision that establishes that the Veteran has a permanent and total disability, and (2) the eligible person files his or her original application for DEA benefits under 38 U.S.C. Chapter 35 within one year of the initial rating decision establishing the existence of the service-connected permanent and total disability of the person from whom such eligibility is derived.  38 U.S.C.A. § 5113(b); 38 C.F.R. § 21.4131(e).

In this case, in a rating decision issued to the Veteran on December 20, 2013, he was awarded service-connected permanent and total disability and notified that eligibility for DEA had been established from the September 29, 2005, effective date of the award.

The appellant applied for DEA benefits under 38 U.S.C. Chapter 35 electronically on August 12, 2016.  In a letter dated October 4, 2016, the agency of original jurisdiction certified that the appellant was entitled to benefits for an approved program of education or training under the DEA program.  The letter stated, however, that DEA benefits could not be paid to her prior to August 12, 2015, as her claim had been received more than one year after the date the Veteran was rated as permanently and totally disabled.  The appellant appealed the decision. 

As reflected in statements accompanying her December 2016 notice of disagreement and March 2017 substantive appeal, the appellant asserts the following:  Three applications for DEA benefits were electronically filed in December 2013 or January 2014.  She later called to ask about dependent coverage and tuition reimbursement, and was told that her dependent coverage would be decided on a later date.  She was told that the three applications had been submitted but that she would have to call education assistance regarding their status.  She called education assistance, but they would not confirm or deny anything, so she figured that the matter would be settled when dependent coverage was established.  In August 2016, dependent coverage was awarded, but there was no mention of tuition reimbursement.  She therefore filed for DEA benefits again in August 2016.

However, the record reflects that two VA Forms 21-674, applications for approval of school attendance, were submitted electronically on December 26, 2013, and two on January 2, 2014; on both dates each application was for one of the Veteran's two sons.  No such application regarding the appellant is of record prior to August 12, 2016.  Furthermore, the claims file indicates that Chapter 35 DEA benefits were processed for the Veteran's son in February 2014.  

It is presumed that government officials have properly discharged their official duties.  Clear evidence to the contrary is required to rebut this "presumption of regularity."  Ashley v. Derwinski, 2 Vet. App. 307 (1992); Mindenhall v. Brown, 7 Vet. App. 271 (1994).

Here, while the appellant has asserted that she originally filed her application for DEA benefits in December 2013 or January 2014 and communicated with VA regarding such applications, the record reflects that applications for approval of school attendance were submitted electronically in December 2013 and January 2014 for the Veteran's sons only.  The appellant's assertions are the only evidence of record supporting her claim.  The Board finds that they, alone, do not constitute clear evidence required to rebut the presumption of regularity in this case.  This is especially so considering the evidence of the other December 2013 or January 2014 applications, which are of record, and the evidence of record that Chapter 35 DEA benefits were in fact processed for the Veteran's son in February 2014.  

Accordingly, the appellant's claim to receive DEA benefits under 38 U.S.C. Chapter 35 prior to August 12, 2015, must be denied.


ORDER

Entitlement to receive DEA benefits under 38 U.S.C. Chapter 35 prior to August 12, 2015, is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


